         Case 7:17-cv-00305 Document 21 Filed on 05/20/20 in TXSD Page 1 of 1
                                                                                                                                 United States District Court
                                                                                                                                    Southern District of Texas

                                                                                                                                        ENTERED
                                                                                                                                        May 20, 2020
                                         UNITED STATES DISTRICT COURT
                                                                                                                                    David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION


JOSE LUIS MENDOZA-SOTO,                                                   §
                                                                          §
                                                                          §
VS.                                                                       § CIVIL ACTION NO. M-17-305
                                                                          §
LORIE DAVIS                                                               §
                                                                          §
                                                                          §

                        ORDER ADOPTING REPORT AND RECOMMENDATION
           Pending before the Court is Plaintiff Jose Luis Mendoza-Soto’s civil rights action
pursuant to 42 U.S.C. § 1983, which had been referred to the Magistrate Court for a report and
recommendation. On May 5, 2020, the Magistrate Court issued the Report and Recommendation,
recommending that this action be dismissed without prejudice based on Plaintiff’s failure to
prosecute. The time for filing objections has passed and no objections have been filed.
           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, Plaintiff’s § 1983 civil rights action is hereby
DISMISSED without prejudice.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 20th day of May, 2020.



                                                                               ___________________________________
                                                                                          Micaela Alvarez
                                                                                     United States District Judge



1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).




1/1
